       Case 5:19-cv-05855-VKD Document 21 Filed 02/11/20 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   GERARDO HERNANDEZ,                       ) No. 5:19-cv-05855-VKD
                                              )
13                  Plaintiff,                ) STIPULATION FOR DISMISSAL OF
                                              ) ENTIRE ACTION
14          vs.                               )
                                              )
15   BAJA CACTUS MILPITAS, INC. dba BAJA )
     CACTUS; JOHANNA HOLLAND, as              )
16                                            )
     Successor Trustee of the HOLLAND
                                              )
17   FAMILY SUB-TRUST, U.D.T. DATED June )
     7, 1996, and as Successor Trustee of the )
18   HOLLAND SURVIVOR’S SUB-TRUST,            )
     U.D.T. DATED June 7, 1996,               )
19                                            )
                    Defendants.               )
20                                            )
                                              )
21                                            )
                                              )
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
       Case 5:19-cv-05855-VKD Document 21 Filed 02/11/20 Page 2 of 2


 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Baja Cactus Milpitas, Inc. dba Baja Cactus, and Johanna Holland, as Successor
 3   Trustee of the Holland Family Sub-Trust, U.D.T. Dated June 7, 1996, and as Successor Trustee
 4   of the Holland Survivor’s Sub-Trust, U.D.T. Dated June 7, 1996, the parties to this action, that
 5   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 6   dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 7
 8   Dated: February 11, 2020                      MOORE LAW FIRM, P.C.
 9
                                                   /s/ Tanya E. Moore
10                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
11
                                                   Gerardo Hernandez
12
13   Dated: February 11, 2020                      ABDALAH LAW OFFICES
14
                                                   /s/ Richard K. Abdalah
15                                                 Richard K. Abdalah
                                                   Attorneys for Defendants,
16
                                                   Baja Cactus Milpitas, Inc. dba Baja Cactus, and
17                                                 Johanna Holland, as Successor Trustee of the
                                                   Holland Family Sub-Trust, U.D.T. Dated June 7,
18                                                 1996, and as Successor Trustee of the Holland
                                                   Survivor’s Sub-Trust, U.D.T. Dated June 7, 1996
19
20
                                             ATTESTATION
21
     Concurrence in the filing of this document has been obtained from each of the individual(s)
22   whose electronic signature is attributed above.
23
                                                   /s/ Tanya E. Moore
24                                                 Tanya E. Moore
                                                   Attorney for Plaintiff,
25                                                 Gerardo Hernandez
26
27
28



                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                   Page 2
